                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                    PADUCAH DIVISION
                            CIVIL CASE NO. 5:18-CV-153-TBR-LLK

CHRISTOPHER DODSON, et al.,                                                            PLAINTIFFS
v.
TONY CROUCH, et al.,                                                                DEFENDANTS


                          MEMORANDUM OPINION AND ORDER
       This matter is before the Court on Defendants Billy Vandergriff, Reidland Custom Title
and Flooring, LLC, Reidland Tile and Flooring, LLC, BBV Properties, LLC, and Show Tyme
Power Sports, LLC’s Motion to Reconsider. [DN 41]. Plaintiffs Christopher Dodson and Joseph
Dillon have not responded and the deadline to do so has passed. This matter is ripe for adjudication.
For the reasons set forth herein, Defendants’ Motion to Reconsider, [DN 41], is GRANTED.
                                         BACKGROUND
       Plaintiffs Christopher Dodson and Joseph Dillon filed a Complaint against Tony Crouch,
Billy Vandergriff, and a variety of other corporate defendants alleging conversion,
fraud/fraudulent misrepresentation, conspiracy, unjust enrichment, breach of contract, and
punitive damages. [DN 1]. On May 31, 2019, Plaintiffs filed a Motion for Entry of Default against
Defendants Reidland Custom Title and Flooring, LLC, Reidland Title and Flooring, LLC, BBV
Properties, LLC, Show Tyme Power Sports, LLC, and SEMO Raceway, LLC. [DN 20]. The Court
granted Plaintiffs’ motion on the grounds that more than twenty-one days had elapsed since
service, and Defendants had failed to plead or otherwise defend the action. [DN 40]. Shortly
thereafter, Defendants filed a Motion to Reconsider requesting the Court set aside the entry of
default pursuant to Federal Rule of Civil Procedure 55(c) or Rule 60(b). [DN 41].
                                      LEGAL STANDARD
       Our courts have a “policy of favoring trials on the merits.” Shepard Claim Service, Inc. v.
William Darrah & Assoc., 796 F.2d 190, 192 (6th Cir. 1986). Therefore, an entry of default may
be set aside “upon a showing of ‘good cause.’” United States v. $ 22,050.00 United States
Currency, 595 F.3d 318, 324 (6th Cir. 2010) (citing Fed. R. Civ. P. 55(c)). A district court has
discretion to set aside an entry of default, but is guided by three factors: (1) whether the plaintiff


                                                  1
will be prejudiced; (2) whether the defendant has a meritorious defense; and (3) whether “culpable
conduct of the defendant led to the default.” Shepard, 796 F.2d at 192 (collecting cases).
        First, setting aside the entry of default will not prejudice Plaintiffs. “Mere delay in
satisfying a plaintiff’s claim, if it should succeed at trial, is not sufficient prejudice to require denial
of a motion to set aside a default judgment.” United Coin Meter Co., Inc v. Seaboard Coastline
RR., 705 F.2d 839, 845 (6th Cir. 1983). Plaintiffs failed to demonstrate any way in which setting
aside the entry of default would be detrimental to their claims. Moreover, given the current
procedural posture of this case, the Court believes that Plaintiffs would not be prejudiced by setting
aside the entry of default.
        Second, this Court finds that Defendants have a meritorious defense. A defense is
meritorious if “there is some possibility that the outcome of the suit after a full trial will be contrary
to the result achieved by the default.” Burrell v. Henderson, 434 F.3d 826, 834 (6th Cir. 2006)
(quoting Williams v. Meyer, 346 F.3d 607, 614 (6th Cir. 2003)). “[T]he test is not whether the
defendant will win at trial, but rather whether the facts alleged by the defendant would constitute
a meritorious defense if true.” In re Park Nursing Ctr., Inc., 766 F.2d 261, 264 (6th Cir. 1985). “If
a defense is ‘good at law,’ regardless of the likelihood of success, it will be considered
meritorious.” Burrell, 434 F.3d at 834 (citing Williams, 346 F.3d at 614). Here, Defendants offer
three potential defenses to Plaintiffs’ allegations: (1) whether a corporate entity can be held civilly
responsible for the alleged criminal conduct of a member; (2) whether there is overlap between the
damages sought and the restitution ordered in the criminal proceedings; and (3) whether Plaintiffs
can prove sufficient proof of any additional damages. [DN 41 at 231]. Thus, the Court is satisfied
that Defendants have raised a meritorious defense to Plaintiffs’ claims.
        Finally, Defendants do not appear to be culpable in failing to timely answer Plaintiffs’
Complaint. To “be treated as culpable, the conduct of a defendant must display either an intent to
thwart judicial proceedings or a reckless disregard for the effect of its conduct on those
proceedings.” Invst Fin. Grp, Inc. v. Chem–Nuclear Sys., Inc., 815 F.2d 391, 399 (6th Cir. 1987).
Defendants argue that the entry of default occurred due to an unintentional error of Defendants’
counsel who “entered the case midstream” and focused his attention on “pressing discovery and
scheduling issues.” [DN 41 at 229]. The Court has no reason to suspect that Defendants acted to
delay the proceeding either for some unlawful purpose or to gain some advantage. The Court also
is satisfied that the impact of Defendants’ delay on the judicial proceedings is, or will be, minimal.


                                                     2
                                   CONCLUSION
      For the reasons set forth herein, IT IS HEREBY ORDERED: Defendants’ Motion to
Reconsider is GRANTED, [DN 41], and the Entry of Default, [DN 40], is VACATED.
      IT IS SO ORDERED.




                                                       December 3, 2019




CC: Attorneys of Record

Tony Crouch, 19745-033
MARION U.S. PENITENTIARY
P.O. BOX 1000
MARION, IL 62959

Mr. Christopher B. Dodson
3954 Mermet Road
Belknap, IL 62908

Mr. Joseph Dillon
222 N. Columbus Drive, Unit 4303
Chicago, IL 60601




                                          3
